oN OO FP W DYNO —

©

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

DELIO MARTIN OSPINO, No. EDCV 16-2091-PSG (AGR)

Petitioner,
ORDER ACCEPTING FINDINGS AND
V. RECOMMENDATION OF UNITED
STATES MAGISTRATE JUDGE
STUART SHERMAN, Warden,

Respondent.

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire file de novo,
including the magistrate judge’s Report and Recommendation. No objections to the
Report have been filed. The Court accepts the findings and recommendation of the
Magistrate Judge.

IT IS ORDERED that Judgment be entered denying the First Amended Petition

for Writ of Habeas Corpus and dismissing this action with prejudice.

i an

PHILIP S. GUTIERREZ
United States District Judge

DATED: February 6, 2020

      

 
